Cite as 2014 Ark. App. 389

                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CR-13-878


                                                    Opinion Delivered   June 18, 2014

GARY CARTER                                         APPEAL FROM THE CRITTENDEN
                                APPELLANT           COUNTY CIRCUIT COURT
                                                    [NO. CR-10-1432]
V.
                                                    HONORABLE RALPH WILSON, JR.,
                                                    JUDGE
STATE OF ARKANSAS
                                   APPELLEE         AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED



                                ROBIN F. WYNNE, Judge


       Gary Carter appeals from the revocation of his probation. Citing Arkansas Supreme

Court Rule 4-3(k)(1) (2013),1 his attorney has filed a no-merit brief and a motion to

withdraw as counsel, asserting that the appeal is wholly without merit. Carter has not filed

pro se points for reversal. We affirm the revocation and grant the motion to withdraw.

       On November 22, 2010, Carter pled guilty to possession of a controlled substance

(cocaine), a Class C felony. He was sentenced to five years’ probation and ordered to pay

a fine of $1000, costs, and fees in monthly installments of $50. In November 2011, the State

filed a petition for revocation of probation, alleging several violations of the conditions of



       1
          This court has noted that, while the better practice is to cite Anders v. California, 386
U.S. 738 (1967), in all no-merit criminal appeals, the Anders citation is not required. E.g.,
Jefferson v. State, 2014 Ark. App. 60, at 2.
                                 Cite as 2014 Ark. App. 389

Carter’s probation, including failing to make payments as directed and violating the law by

manufacturing methamphetamine in Illinois, possessing methamphetamine with intent to sell,

and possessing and using marijuana and methamphetamine.

       At the revocation hearing, the State introduced evidence of Carter’s failure to make

payments as directed. In addition, testimony from both the probation officer and Carter

showed that, while on probation, Carter violated the law and was sentenced to four years in

the Illinois Department of Correction on a methamphetamine-related charge. At the

conclusion of the hearing, the court made detailed findings and found by a preponderance

of the evidence that Carter violated the conditions of his probation by failing to make

payments toward his fine and costs as ordered and failing to live a law-abiding life by

violating the law in Illinois. Upon revocation, he was sentenced to ten years’ suspended

imposition of sentence, conditioned in part on serving 180 days in the Department of

Community Correction, see Arkansas Code Annotated section 5-4-304 (Repl. 2013), as well

as paying the amounts previously ordered and further costs and fees. This appeal followed.

       A request to withdraw as counsel on the ground that the appeal is wholly without

merit shall be accompanied by a brief including an abstract and addendum. Anders v.

California, 386 U.S. 738, 744 (1967); Ark. Sup. Ct. R. 4-3(k)(1) (2013). The brief shall

contain an argument section that consists of a list of all rulings adverse to the defendant made

by the trial court on all objections, motions, and requests made by either party with an

explanation as to why each adverse ruling is not a meritorious ground for reversal. Ark. Sup.

Ct. R. 4-3(k)(1).




                                               2
                               Cite as 2014 Ark. App. 389

      After reviewing the record and brief under the proper standards, we find compliance

with Rule 4-3 and hold that the appeal is wholly without merit.

      Affirmed; motion to withdraw granted.

      HIXSON and BROWN, JJ., agree.

      C. Brian Williams, for appellant.

      No response.




                                           3